        Case 1:18-cr-00219-DAD-BAM Document 228 Filed 08/27/20 Page 1 of 2


1    VICTOR M. CHAVEZ, Bar #113752
     Attorney at Law
2    P.O. Box 5965
     Fresno, California 93755
3    Telephone: (559) 824-6293
4    Counsel for Defendant
     TALIA KHIO
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                   Case No. 1:18-CR-00219-DAD
10                    Plaintiff,                 STIPULATION CONTINUING
                                                 SENTENCING HEARING: ORDER
11         vs.
12 TALIA KHIO                                    DATE: October 19, 2020
                                                 TIME: 10:00 a.m.
13                    Defendant.                 JUDGE: Hon. DALE A. DROZD
14
            IT IS HEREBY STIPULATED by and between the parties, through their respective
15
     counsel, that the sentencing hearing now set for August 31, 2020 may be moved to October 19,
16
     2020 at 10:00 a.m. The reason for this request is that new discovery consisting of cell phone
17
     extraction records just became available to the defense on or about August 13.2020. Additional
18
     time is needed to review these records and for other sentencing preparation, including filing of
19
     objections and possible inspection of physical evidence.
20
21                                                Respectfully submitted,
22
     Dated: August 26, 2020                       /s/ Jeffrey A. Spivak
23                                                JEFFREY A. SPIVAK
                                                  Assistant United States Attorney
24                                                Attorney for Plaintiff
25
     Dated: August 26, 2020                       /s/ Victor M. Chavez
26                                                VICTOR M. CHAVEZ
                                                  Attorney for Defendant
27                                                TALIA KHIO
28
        Case 1:18-cr-00219-DAD-BAM Document 228 Filed 08/27/20 Page 2 of 2


1                                           PROPOSED ORDER

2            GOOD CAUSE APPEARING, the Court grants the stipulation of the parties. The

3    sentencing in this matter is hereby continued to October 19, 2020 at 10:00 A.M.

4    IT IS SO ORDERED.

5        Dated:     August 26, 2020
6                                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     2
     Khio- Stipulation and Proposed Order
